EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective as of
January 3, 2020 (the “Effective Date”), by and among Waitr Holdings Inc., a
Delaware corporation (the “Company”), and Carl A. Grimstad (“Executive”).

WHEREAS, the Company wishes to employ Executive and Executive wishes to be
employed by the Company; and

WHEREAS, the Company and Executive desire to enter into an agreement reflecting
the terms of such employment, including the rights and obligations of each party
hereto.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Term of Employment. Subject to the provisions for earlier termination
provided in Section 7 hereof, the term of this Agreement shall commence on the
Effective Date and shall continue for twenty-four months until termination on
January 3, 2022 (the “Term”).

2. Executive’s Duties. During the Term, Executive shall serve as the Chief
Executive Officer of the Company, reporting to the Board of Directors of the
Company (the “Board”). In such position, Executive shall have such duties,
authority, and responsibilities as shall be determined from time to time by the
Board, which duties, authority, and responsibilities are consistent with
Executive’s position (the “Services”). During the Term, Executive will not
engage in any other business, profession, or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
Board.

3. Compensation.

(a) Base Salary. For services rendered by Executive under this Agreement, the
Company shall pay to Executive a monthly base salary of $83,333 per month,
subject to applicable withholding taxes, payable in accordance with the
Company’s customary payroll practices as in effect from time to time (the
“Monthly Compensation”).

(b) Bonus. In addition to the Monthly Compensation, if Executive performs the
Services for the full twenty-four-month Term, the Company shall pay to Executive
a bonus of $3,000,000 payable within 15 days after the end of the Term (the
“Bonus” and together with the Monthly Compensation, the “Compensation”);
provided, however, that in the event of termination by Executive for Good Reason
(as defined herein) or termination by the Company other than for Misconduct (as
defined herein), the Bonus shall be paid within 15 days of the Date of
Termination (as defined in Section 7(f) herein).



--------------------------------------------------------------------------------

(c) Acceleration of Compensation Upon Corporate Change. Upon the closing of a
Corporate Change (as defined below) during the Term of this Agreement, the
Company shall pay Executive (i) the lesser of (A) the balance of the Monthly
Compensation through the Term and (B) eighteen (18) months of Monthly
Compensation, plus (ii) the Bonus. For purposes of this Agreement, a “Corporate
Change” shall occur if:

(i) the Company (A) shall not be the surviving entity in any merger or
consolidation (or survives only as a subsidiary of an entity other than a
previously wholly-owned subsidiary of the Company) other than a merger or
consolidation (1) that results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof) outstanding immediately after such merger or consolidation, and
(2) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof, or
(B) is to be dissolved and liquidated, and, as a result of or in connection with
such transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board;

(ii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of 50%
or more of the outstanding shares of the Company’s voting stock (based upon
voting power), excluding any person, entity or group who acquires or gains such
ownership or control directly from the Company; or

(iii) the Company sells all or substantially all of the assets of the Company to
any other person or entity (other than a wholly-owned subsidiary of the Company)
in a transaction that requires shareholder approval pursuant to applicable
corporate law, other than a sale by the Company of all or substantially all of
the assets of the Company to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned directly or
indirectly by stockholders of the Company following the completion of such
transaction in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

(d) Stock Option Grant. Upon the Effective Date, pursuant to an option agreement
in the form of Exhibit A attached hereto (the “Option Agreement”), the Company
will grant Executive a Nonqualified Stock Option (the “Option”) under the Waitr
Holdings Inc. 2018 Omnibus Incentive Plan (the “Plan”) exercisable for a number
of shares of the common stock, par value $0.0001 per share, of the Company
(“Common Stock”) equal to 12.5% of the issued and outstanding Common Stock upon
the Effective Date. The exercise price of the Option shall be the Fair Market
Value (as defined in the Plan) of the Common Stock on the date of grant, and the
Option shall be exercisable, at Executive’s option, on a “net exercise” basis.
The Option shall vest (any date on which the Option vests, in whole or in part,
a “Vesting Date”) 50% on the first anniversary of the date of grant and 50% on
the second anniversary of the date of grant (in each case, subject to this
Agreement not having been previously terminated), and shall fully vest upon

 

2



--------------------------------------------------------------------------------

(i) the consummation of a Corporate Change which occurs during the Term or
(ii) the Date of Termination by Executive for Good Reason or by the Company for
other than Misconduct, and shall expire five (5) years from the date of grant;
provided, however, that the Option shall not be exercisable upon its vesting
unless the stockholders of the Company shall have approved an amendment to the
Plan to increase the number of shares of Common Stock available for awards under
the Plan by an amount equal to at least the number of shares of Common Stock
underlying the Option (the “Increase”); and provided, further, that if, on any
date when Executive wishes to exercise a portion of the Option which has vested
(an “Exercise Date”), the stockholders of the Company shall not have approved
the Increase, the Company shall pay to Executive an amount in cash equal to
(A) the number of shares for which the option has vested and for which Executive
wishes to exercise the Option (the “Exercised Shares”) multiplied by (B) the
excess, if any, of (1) the volume weighted average price of the Common Stock as
reported by the primary stock exchange or market where the Common Stock is
listed or quoted during the ten (10) trading day period ending on the trading
day prior to such Exercise Date (or if not so listed or quoted, the fair market
value of the Common Stock as determined in good faith by the Board) over (2) the
exercise price of the Option, which amount shall be paid to Executive no later
than fifteen (15) days following the applicable Exercise Date, and upon any such
payment, the number of shares of Common Stock underlying the Option shall be
reduced by the number of Exercised Shares.

4. Additional Benefits. In addition to the compensation provided for in
Section 3 herein, Executive shall be entitled to the following:

(a) Expenses. The Company shall reimburse Executive for the reasonable and
necessary business expenses incurred in the performance of his duties pursuant
to this Agreement. It is understood that Executive is authorized to incur
reasonable business expenses for travel (business class airfare), lodging, meals
and business entertainment. Any expense greater than $100 shall require a
receipt for reimbursement, any one expense greater than $2,500 must be
pre-approved in writing by the Company and aggregate expenses in excess of
$7,500 in any month (prorated for any short months during the Term) must be
pre-approved in writing by the Company.

(b) Reimbursement of Attorneys’ Fees. The Company shall reimburse Executive for
reasonable attorneys’ fees incurred in negotiating this Agreement in an amount
of $20,000, and such reimbursement shall be paid by the Company within fifteen
(15) days of its receipt of an invoice, to be delivered no more than thirty
(30) days after the Effective Date.

5. Restrictive Covenants.

(a) Confidential Information. Executive, during the Term, may have access to and
become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company, its controlled
subsidiaries and other controlled entities, including business strategies,
pricing information, and other confidential and/or proprietary information
(collectively, “Confidential Information”). Confidential Information shall not
include any information that is or becomes generally available to the public
other than as a result of Executive’s improper or unauthorized disclosure of
such information in violation of this Agreement. As to such Confidential
Information, Executive agrees during the Term and following the termination of
this Agreement, he will not, directly or indirectly, without the prior written
consent of the Company (1) disclose or permit the disclosure of any such
Confidential Information, or (2) use, reproduce or distribute, or make or permit
any use, reproduction or distribution of, directly or indirectly, any such
Confidential Information, except for any disclosure, use, reproduction or
distribution that is required in the course of the Executive’s employment with
the Company.

 

3



--------------------------------------------------------------------------------

(b) Non-Competition. Throughout the Term of this Agreement and for a period of
one (1) year (the “Restricted Period”) immediately following the termination of
this Agreement, Executive shall not, directly or indirectly, in any geographical
area in which the Company has engaged in its business at any time during the
Term (the “Restricted Area”): (i) engage in, own, manage, operate, join,
control, lend money or other assistance to, or participate in or be connected
with, as an officer, director, executive, partner, shareholder, employee,
manager, agent, or otherwise, any person that operates in the restaurant
delivery services business (a “Competitor”) at any time during the Term (other
than as a holder of less than two percent of the capital stock of any publicly
traded corporation); or (ii) perform for or on behalf of any Competitor the same
or substantially similar services Executive performed for the Company at any
time during the Term. Executive hereby acknowledges and agrees that the
restrictive period of time, geographic scope and scope of the restricted
activity specified herein are reasonable and necessary in view of the nature of
the business in which the Company is, or will be, engaged. If the scope of any
stated restriction is too broad to permit enforcement of such restriction(s) to
its full extent, then the parties agree that such restriction shall be enforced
and/or modified to the maximum extent permitted by law.

(c) Intellectual Property Rights. Executive hereby assigns, transfers and
conveys to the Company all of his right, title and interest in and to all Work
Product (as defined below). Executive agrees that all Work Product belongs in
all instances to the Company. Executive will promptly disclose such Work Product
to the Company and perform all actions reasonably requested by the Company
(whether during or at the Company’s expense after the Term) to establish and
confirm the Company’s ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) and to provide reasonable assistance to the
Company (whether during or at the Company’s expense after the Term) in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product. Executive recognizes and agrees
that the Work Product, to the extent copyrightable, constitutes works for hire
under the copyright laws of the United States.

For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, trade dress, logos and all similar or related
information (whether patentable or unpatentable) which relates to actual or
anticipated business, operations, research and development of existing or future
products or services of the Company and which are conceived, developed or made
by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other person) during the Term together with all
patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

 

4



--------------------------------------------------------------------------------

(d) Non-Solicitation and Non-Interference. During the Term and for one (1) year
immediately following the termination of this Agreement, Executive will not, and
will cause his respective affiliates not to, directly or indirectly through or
in association with any third party, (i) call on, solicit or service, engage or
contract with or take any action which may interfere with, impair, subvert,
disrupt or alter the relationship, contractual or otherwise, between the Company
and any current customer, supplier, distributor, developer, service provider,
licensor or licensee, or other material business relation of the Company, with
whom Executive or any of his direct reports has done business or had material
contact or engagement during the Term, (ii) solicit, induce, recruit or
encourage any employees of or other consultants to the Company to terminate
their relationship with the Company or take away or hire such employees or
consultants, (iii) divert or take away the business or patronage (with respect
to products or services of the kind or type developed, produced, marketed,
furnished or sold by the Company) of any of the clients, customers or accounts
of the Company, with whom Executive or any of his direct reports has done
business or had material contact or engagement during the Term, or (iv) attempt
to do any of the foregoing, either for Executive’s own purposes or for any other
third party.

(e) Exit Obligations. Upon (x) any termination of Executive’s employment or
(y) the Company’s request at any time during Executive’s employment, Executive
shall (i) provide or return to the Company any and all Company property,
including keys, access cards, identification cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
information storage devices, and all Company documents and materials belonging
to the Company and stored in any fashion, including but not limited to those
that constitute or contain any Confidential Information or Work Product, that
are in the possession or control of Executive, whether they were provided to
Executive by the Company or any of its business associates or created by
Executive in connection with his employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in Executive’s possession or control, including those stored
on any non-Company devices, networks, storage locations, and media in
Executive’s possession or control.

6. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Executive if Executive
is or was a party or is threatened to be made a party to any threatened, pending
or completed third party action or proceeding, whether civil, criminal,
administrative or investigative by reason of the fact that during the Term
Executive is or was an employee of the Company (or any subsidiary of the
Company), by reason of any action or inaction on the part of Executive while an
employee of the Company during the Term, against expenses (including attorneys’
fees) judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Executive in connection with such
action or proceeding, provided that such indemnity shall not apply to (i) any
such expenses, judgments, fines or amounts paid in settlement caused by
Executive’s fraud, gross negligence or willful misconduct or (ii) any claim by
the Company against Executive as to Executive’s breach of Executive’s
obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Proceedings by or in the Right of the Company. The Company shall indemnify
Executive if Executive was or is a party or is threatened to be made a party to
any threatened, pending or completed action or proceeding by or in the right of
the Company (or any subsidiary of the Company) to procure a judgment in its
favor by reason of the fact that Executive is or was an employee or agent of the
Company (or any subsidiary of the Company), or by reason of the fact that
Executive is or was serving at the request of the Company as an employee,
consultant or agent of another corporation, partnership, joint venture, trust or
other enterprise, against expenses (including attorneys’ fees) and, to the
fullest extent permitted by law, amounts paid in settlement, in each case to the
extent actually and reasonably incurred by Executive in connection with the
defense or settlement of such action or proceeding provided that such indemnity
shall not apply to (i) any such action, proceeding or settlement caused by
Executive’s fraud, gross negligence or willful misconduct or (ii) any claim by
the Company against Executive as to Executive’s breach of Executive’s
obligations under this Agreement.

(c) Advancement of Expenses. The Company shall advance all expenses incurred by
Executive in connection with the investigation, defense, settlement, or appeal
of any civil or criminal action or proceeding referenced in Section 6(a) or
(b) hereof. The advances to be made hereunder shall be paid by the Company to
Executive within twenty (20) days following delivery of a written request
therefor by Executive to the Company.

(d) Notice/Cooperation by Executive. Executive shall, as a condition precedent
to its right to be indemnified under this Agreement, give the Company notice in
writing as soon as practicable of any claim made against Executive for which
indemnification will or could be sought under this Agreement, provided, however,
that a delay in giving such notice shall not deprive Executive of any right to
be indemnified under this Agreement unless, and then only to the extent that,
such delay is materially prejudicial to the defense of such claim. Notice to the
Company shall be directed to the General Counsel of the Company at the address
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Executive, in accordance with Section 11
hereof). In addition, Executive shall give the Company such information and
cooperation as it may reasonably require and as shall be within Executive’s
power.

(e) Procedure. Any indemnification provided for in Section 6(a) or (b) shall be
made no later than forty-five (45) days after receipt of the written request of
Executive. If a claim under this Agreement is not paid in full by the Company
within forty-five (45) days after a written request for payment thereof has
first been received by the Company, Executive may, but need not, at any time
thereafter bring an action against the Company to recover the unpaid amount of
the claim and Executive shall also be entitled to be paid for the expenses
(including attorneys’ fees) of bringing such action.

(f) Selection of Counsel. In the event the Company shall be obligated under
Section 6(c) hereof to pay the expenses of any proceeding against Executive, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Executive, which approval shall not be
unreasonably withheld (it being understood and agreed that the fact that such
counsel is representing the Company in such proceeding shall not be grounds for
withholding approval except pursuant to clause (ii)(B) below), upon the delivery
to Executive of written notice of its election so to do. After delivery of such
notice, the Company will not be liable to Executive under this Agreement for any
fees of counsel subsequently incurred by Executive with respect to the same
proceeding, provided that (i) Executive shall have the right employ its

 

6



--------------------------------------------------------------------------------

counsel in any such proceeding at Executive’s expense, and (ii) if (A) the
employment of counsel by Executive has been previously authorized by the
Company, which authorization has not been revoked, (B) Executive shall have
reasonably concluded that there may be a conflict of interest between the
Company and Executive in the conduct of any such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
proceeding, then, in the case of (A), (B), or (C) above, the fees and expenses
of Executive’s counsel shall be at the expense of the Company.

7. Termination. The Term may be terminated as set forth below:

(a) By Executive (other than for Good Reason). Executive may cease providing
services to the Company at any time by providing thirty (30) days written notice
to the Company in accordance with Section 11 hereof. In the event of such
termination, this Agreement shall terminate on the Date of Termination and
Executive shall not be entitled to further compensation pursuant to Section 3 of
this Agreement other than payment for (i) any unpaid Monthly Compensation
through the Date of Termination, (ii) any unpaid expenses incurred prior to the
Date of Termination, subject to the Company’s expense reimbursement rules and
policies as in effect from time to time, and (iii) any vested portion of the
Option through the Date of Termination (the “Accrued Amounts”). Accrued Amounts,
if any, shall be paid, and confirmed with respect to the Option via email to the
email address on the signature page hereof, to Executive in no event later than
fifteen (15) days following the Date of Termination.

(b) Reserved.

(c) By Company. The Company may terminate:

(i) in the event of Executive’s Misconduct upon written notice thereof delivered
to Executive in accordance with Section 7(e) and Section 11 hereof, in which
case the Company shall have no further compensation obligations pursuant to
Section 3 of this Agreement other than for payment to Executive of the Accrued
Amounts, if any, to be paid, and confirmed with respect to the Option via email
to the email address on the signature page hereof, to the Executive within
fifteen (15) days of the Date of Termination or as otherwise provided for
herein;

(ii) at any time for any reason other than for Misconduct upon 10 days’ written
notice to Executive, in which case the Company shall pay Executive (A) the
lesser of (1) the balance of the Monthly Compensation through the Term and
(2) eighteen (18) months of Monthly Compensation, (B) the Bonus, (C) the Option
shall accelerate and be vested in full, and (D) Accrued Amounts, if any, all to
be paid, and confirmed with respect to the Option via email to the email address
on the signature page hereof, to Executive all within fifteen (15) days of the
Date of Termination; or

(iii) subsequent to the closing of a Corporate Change, in which case the Company
shall have no further compensation obligations pursuant to Section 3 of this
Agreement other than for payment to Executive of the Accrued Amounts, if any,
the amount due under Section 3(c) to be paid upon closing of the Corporate
Change, and confirmation that the Option has vested in full as provided for in
Section 3(d) via email to the email address on the signature page hereof.

 

7



--------------------------------------------------------------------------------

As used herein, “Misconduct” means a material breach of any of Executive’s
obligations under this Agreement without Company’s express written consent
(including a breach of Section 5, but excluding Executive’s resignation for Good
Reason), Executive’s willful misconduct or gross negligence in performing his
duties under this Agreement, or conviction of (including a plea of guilty or
nolo contendere) a felony or crime involving moral turpitude; provided, that the
Company has provided a Notice of Termination to Executive of Company’s intention
to terminate the Agreement for Misconduct, and Executive has failed to cure, to
the extent curable, such circumstance within fifteen (15) days of receipt of the
Notice of Termination given in respect thereof.

(d) Resignation for Good Reason. Executive shall be entitled to terminate the
Term for Good Reason. If Executive terminates this Agreement for Good Reason, he
shall be paid (i) the Accrued Amounts, if any, (ii) the lesser of (A) the
balance of the Monthly Compensation through the Term and (B) eighteen (18)
months of Monthly Compensation, to be paid within fifteen (15) days of the Date
of Termination, (iii) the Bonus and (iv) receive confirmation that the Option
has vested in full as set forth in Section 3(d) via email to the email address
on the signature page hereof, all within fifteen (15) days following the Date of
Termination;

As used herein, “Good Reason” means a material breach of any of the Company’s
obligations under this Agreement without Executive’s express written consent;
provided, that, Executive has provided a Notice of Termination to the Company of
Executive’s intention to terminate the Agreement for Good Reason, and the
Company has failed to cure, to the extent curable, such circumstance within
fifteen (15) days of receipt of the Notice of Termination given in respect
hereof.

(e) Notice of Termination. Any purported termination of the Term by the Company
under Section 7(c) or by Executive under Section 7(d) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which, if by the Company under Section 7(c), shall set forth
in reasonable detail the reason for such termination of this Agreement, or in
the case of termination by Executive for under Section 7(d), said notice must
specify in reasonable detail the basis for such termination. A Notice of
Termination given by Executive pursuant to Section 7(d) shall be effective even
if given after the receipt by Executive of a Notice of Termination by the
Company pursuant to Section 7(c), and a Notice of Termination given by the
Company pursuant to Section 7(c) shall be effective even if given after the
receipt by the Company of a Notice of Termination by Executive pursuant to
Section 7(d). Any purported termination for which a Notice of Termination is
required which is not effected pursuant to this Section 7(e) shall not be
effective.

(f) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination, provided that the Date of Termination shall be at
least thirty (30) days following the date the Notice of Termination is given;
provided, however, that in the case of Executive’s termination for Good Reason,
Date of Termination shall mean the close of business on the last day on which
the Company may cure any circumstance alleged by Executive to give rise to a
Good Reason termination, or in the case of Company’s termination for Misconduct,
Date of Termination shall mean the close of business on the last day on which
Executive may cure any circumstance alleged by the Company to give rise to a
Misconduct termination.

 

8



--------------------------------------------------------------------------------

(g) Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive agrees to resign, effective on
the date of such termination, from all positions that Executive holds as an
officer or member of the Board (or a committee thereof) of the Company or any of
its affiliates.

8. Code Section 409A.

(a) This Agreement is intended to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed accordingly. The Company and Executive shall have the
discretion and authority to amend this Agreement at any time to satisfy any
requirements of Code Section 409A or guidance published thereunder; provided,
however, any such amendment shall maintain the economic terms of this Agreement
for Executive.

(b) The Company shall promptly reimburse Executive for eligible expenses under
this Agreement that Executive incurs and properly reports to the Company in
accordance with its expense reimbursement rules and policies. Notwithstanding
anything herein to the contrary or otherwise, all reimbursements shall be made
so as to be exempt from Section 409A of the Code and to the extent not exempt:
(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided in any other calendar
year; (B) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred; and
(C) the right to payment or reimbursement or in-kind benefits hereunder may not
be liquidated or exchanged for any other benefit.

9. Assignability. The obligations of Executive hereunder are personal and may
not be assigned or delegated by him or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
The Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.

10. Governing Law; Arbitration. This Agreement and any claim related directly or
indirectly to this Agreement shall be governed by and construed in accordance
with the laws of the State of New York (without regard to conflicts of law
principles that would result in the application of any law other than the law of
the State of New York). If any dispute should arise between Executive and
Company under this Agreement, all claims, disputes, controversies, differences
or other matters in question arising out of this Agreement shall be resolved by
binding arbitration in New York, New York, in accordance with the rules for
expedited, documents only proceedings of the American Arbitration Association.

11. Notice. Unless otherwise provided herein, for the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given upon satisfaction of both
(i) and (ii) set forth below: (i) via email to the email address on the
signature page hereof and (ii) via mail when delivered or mailed

 

9



--------------------------------------------------------------------------------

by United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal office address, directed to the
attention of the Board with a copy to the Secretary of the Company, and to
Executive at Executive’s residence address on the records of the Company or to
such other address as any party may have furnished to the other in writing in
accordance herewith except that notice of change of address shall be effective
only upon receipt.

12. Validity. Company acknowledges that this Agreement is a binding and valid
obligation of the Company. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company other than in connection with a Corporate
Change to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used herein, the term “Company” shall
include any successor to its business and/or assets as aforesaid which executes
and delivers the Agreement provided for in this Section 13 or which otherwise
becomes bound by all terms and provisions of this Agreement by operation of law.

(b) This Agreement and all rights of Executive hereunder shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate.

14. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and Company. No waiver by any party hereto at any time
of any breach by another party hereto of, or in compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. This Agreement is an integration of the
parties’ agreement; no agreement or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party, except those which are set forth expressly in this Agreement.

15. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

 

10



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

WAITR HOLDINGS INC. By:   /s/ Chris Meaux Name:   Chris Meaux Title:   Chairman
of the Board

 

CARL A. GRIMSTAD /s/ Carl A. Grimstad Carl A. Grimstad